In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00328-CV

JERALD H. MILLER, JR., Appellant          §   On Appeal from the 141st District Court

V.
                                          §   of Tarrant County (141-329967-21)
TARRANT COUNTY APPRAISAL
DISTRICT, TARRANT COUNTY REVIEW
BOARD, TARRANT COUNTY, THE CITY           §   October 6, 2022
OF FORT WORTH, AND TARRANT
COUNTY TAX ASSESSOR COLLECTOR,
Appellees                                 §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr